Citation Nr: 1538485	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  04-00 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), in excess of 50 percent both prior to and after September 6, 2012.  


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to November 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a May 2014 decision, the Board, in pertinent part, denied the Veteran's claim for an increased rating in excess of 50 percent for PTSD. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). The Court's on-line website indicates that the Veteran's claim was docketed at the Court during June 2014.

In a February 2015 Order, the Court granted a January 2015 Joint Motion for Remand filed by the parties, which vacated that portion of the Board's May 2014 decision, and remanded the issue for readjudication. 

However, in January 2015 and while the actions were pending before the Court which had jurisdiction of the matter, the RO took separate action on the claim. It implemented the Board's May 2014 directive and assigned a 50 percent disability rating for PTSD effective May 28, 2002 and a granted a higher initial rating of 70 percent for PTSD, effective August 13, 2014. 

Barring release of jurisdiction by a higher appellate tribunal, the lower tribunal has no jurisdiction over an action. Because the Court had jurisdiction over the matter up to and until February 7, 2015 when it issued its order, the RO's January 2015 actions are without legal effect and are null. See generally Brown v. West, 203 F.3d 1378, 1381 (Fed.Cir.2000); Smith v. Brown, 35 F.3d 1516, 1526   (1994).  Once an appeal has been perfected to the Board, a subsequent RO action cannot divest the Board or the Court of jurisdiction over the claim unless the RO action resolves all questions of law and fact in the claimant's favor - which it has not done here. Myers v. Principi, 16 Vet. App. 228 (2002); 38 U.S.C.A. § 7105  (West 2002).


In May 2014, the Board remanded the issues of service connection for a skin disorder and sleep apnea, and entitlement to a TDIU to the RO for development. The Board's review of the claims file reveals that the AOJ is still taking action on these issues and the Board will not accept jurisdiction over them at this time. 

This appeal was processed, in part, using the Veterans Benefits Management System and "Virtual VA" paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to obtain additional records, including a copy of an August 2014 VA psychiatric examination report. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's service-connected PTSD, to specifically include the August 2014 VA psychiatric examination report. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.

2. After any further development, readjudicate the issue of a higher initial rating for PTSD to include the framed issue in May 2014 before the Board. If the benefits sought are not fully granted, furnish the Veteran and his representative a Supplemental Statement of the Case, and allow the appropriate response time before the matter is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

